PER CURIAM.
These are appeals from decrees granting motions by Iho defendant below to dismiss the plaintiff’s bill. The motions were granted and 1 lie bills dismissed on the authority of the decision of the Court of Appeals for the Second Circuit in Marconi, etc., Co. v. Simon, 231 Fed. 1021, 145 C. C. A. 650. Pending the plaintiff's appeal to this court, the Supreme Court has, on March 4, 1918, reversed the decree of the Court of Appeals in the above case, and also the decree of Iho District Court thereby affirmed, and has remanded the case, to the end that the lights of the parties may be considered and determined in the light of the construction given Act June 25, 1910, c. 423, 36 Stat. 851 (Comp. St. 1010, § 9105), by the Supreme Court in Win. Cramp, etc., Co. v. Ship & Engine Bldg. Co., 246 U. S. 28, 38 Sup. Ct. 271, 62) L. Ed. -, also decided oil March 4, 1918. A petition for rehearing in the last-munitioned case has been denied. It is not disputed that wliat has been decided as above by the Supreme Court requires us to reverse the decrees of dismissal now before us and remand the cases for further proceedings in the District Court. As there has never been any hearing on pleadings and proofs in that court in either case, we follow fho course indicated by the disposition made by the Supreme Court of the above cases before it. TÍie deems* of the District Court are reversed, and the cases remanded to that court for consideration and determination of the rights of the parties in the light of the construction given the act of 1910 by the Supreme Court in the decisions referred to in this opinion. The appellant recovers its costs of appeal.